Citation Nr: 1736134	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include rotator cuff syndrome and degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2017 Correspondence, the Veteran indicated he no longer wanted a hearing before a Decision Review Officer.

This matter was previously remanded in January 2013 and March 2016 and has been returned to the Board for appellate review.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's right shoulder disorder is casually or etiologically related to service and his current right shoulder disorder may not be presumed to have been incurred therein.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309(2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, the duty to notify was satisfied in a May 2007 letter that fully addressed the required elements of the Veteran's claim.

VA's duty to assist includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's STRs, service personnel records, VA medical records, Social Security Administration (SSA) records, and lay statements are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with an August 2007 VA right shoulder examination.  In accordance with the March 2016 Board Remand the Veteran's Lynn, Massachusetts address was verified as his current mailing address.  See April 2016 Report of General Information.  Thereafter, the Veteran was scheduled for a June 2016 VA right shoulder examination.  However, the record indicates that the Veteran failed to report.  See July 2016 Compensation and Pension Exam Inquiry.  The Board notes the Veteran's representative's argument that "there has been returned mail on multiple occasions."  See January 2016 Post-Remand Brief.  However, as noted the Veteran was contacted and his address confirmed.  

The Board adds that the duty to assist is not boundless in its scope.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

While the record does not contain a copy of the notice letter VA sent to the Veteran informing him of the date and time of the scheduled examination, the Court has held that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  See Kyhn v. Shinseki, 23 Vet.App. 335 (2010).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, the Veteran's representative acknowledged that the Veteran "did not show up to a couple of exams."  See January 2017 Appellant's Post-Remand Brief.  However, neither the Veteran nor his representative have set forth sufficient evidence that the Veteran did not receive notice of his June 2016 VA examination at the last address of record or good cause for his failure to appear.  As such, the Board finds the Veteran has failed to assert or establish clear and convincing evidence rebutting the presumption of regularity.  

Accordingly, the provisions of 38 C.F.R. § 3.655 address the disposition of claims where claimants for VA benefits fail to report for scheduled examinations without good cause.  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Finally, in recent correspondence, the representative noted that the Veteran had requested a personal hearing before the Board but one had not occurred.  The Board notes that such a hearing was scheduled for April 2011, but failed to report.  He has not since provided an explanation for failing to report or requested another hearing.

As such, the Board will proceed to review and decide the claims based on the evidence that is of record.  

      II.  Service Connection 

Legal Criteria

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 1131, 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  

To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309 (a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. 
§ 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  

Determinations regarding service connection are based on a review of the all evidence in the record, including all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that a Veteran's statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").

A Veteran is entitled to the benefit of reasonable doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran was afforded an August 2007 VA right shoulder examination and was diagnosed with degenerative arthritis of the right shoulder.  

However, review of the record does not support a finding that the Veteran's right shoulder condition is etiologically related to service.  STRs include a May 1981 complaint of sharp pain in his shoulder after wrestling and a May 1982 notation of right shoulder midclavular tenderness, tender to palpitation, and limited range of motion.  However, a June 1984 Report of Medical Examination at discharge indicated normal upper extremities and normal musculoskeletal findings on clinical evaluation.  

The Board notes that the only favorable opinion of record comes from the Veteran, who related his right shoulder condition was incurred in service.  Specifically, the Veteran reported that his right shoulder condition was due to injury that occurred when he fell in a ditch while on active duty.  See August 2007 VA Examination Report.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, he is competent to report having his history of pain symptoms.  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  
Moreover, the Board does not find the Veteran's statements regarding continuing symptoms since service to be credible.  Indeed, there are right shoulder pain and tenderness notes in the STRs, but his medical examination at discharge revealed normal clinical findings.  Furthermore, by his own admission in August 2007, the Veteran reported that his right shoulder condition existed for three years, indicating it began more than ten years after service separation.  See August 2007 VA Examination Report.  Additionally, the Veteran indicated in August 2007 that he was not receiving any treatment for his right shoulder condition.  Id.  In fact, review of the medical record does not evidence right shoulder disorder treatment during the presumptive period following separation.  As such, the Board does not find the Veteran's statements regarding his current right shoulder disorder onset and continuity of symptomatology to be credible.

Thus, there is not competent and credible evidence or opinions of record which establishes an etiological relationship between the current right shoulder disorder and service. 

Accordingly, the Board finds that a preponderance of the evidence is against finding that the Veteran's right shoulder disorder is etiologically related to his period of active service.  As the preponderance of the evidence is against the claim, the benefit of reasonable doubt doctrine is not applicable, and service connection for a right shoulder disorder, to include rotator cuff syndrome and degenerative arthritis, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right shoulder disorder, to include rotator cuff syndrome and degenerative arthritis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


